Case 2:19-bk-24804-VZ   Doc 177 Filed 12/18/19 Entered 12/18/19 15:38:45
                          Main Document Page 1 of 4
Case 2:19-bk-24804-VZ   Doc 177 Filed 12/18/19 Entered 12/18/19 15:38:45
                          Main Document Page 2 of 4
Case 2:19-bk-24804-VZ   Doc 177 Filed 12/18/19 Entered 12/18/19 15:38:45
                          Main Document Page 3 of 4
Case 2:19-bk-24804-VZ   Doc 177 Filed 12/18/19 Entered 12/18/19 15:38:45
                          Main Document Page 4 of 4
